DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 is dependent on claim 5. The second conductive material of claim 5 does not include Ruthenium.  Applicant may cancel the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2020/0035678) in view of Zhang (CN Publication No. 205355053-U-see attached document with translation for citation purposes) and Seo et al (US Publication No. 2020/0287020).

    PNG
    media_image1.png
    450
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    687
    media_image2.png
    Greyscale

Regarding claim 1, Lee discloses an integrated circuit (IC) device Fig 2A-2B, comprising: a semiconductor substrate Fig 2A-2B, 100; a first plurality of semiconductor layers Fig 2A-2B, NS1/NS2 over the semiconductor substrate having a semiconductor material ¶0035; a first gate dielectric layer Fig 2A-2B, GI circumferentially wrapping a first layer of the first plurality of semiconductor layers ¶0049; a first gate electrode Fig 2B, GE4 that includes a work function metal layer Fig 2B, WF4 having a first conductive material circumferentially wrapping the first gate dielectric layer and a first fill metal layer Fig 2B, EL4 having a second conductive material wrapping the work function metal layer ¶0051, 0054-0060; a second plurality of semiconductor layers Fig 2A-2B, NS1/NS2 over the semiconductor substrate Fig 2A-2B, 100 having the semiconductor material¶0035; a second gate dielectric layer Fig 2A-2B, GI circumferentially wrapping a second layer of the second plurality of semiconductor layers; and a second gate electrode Fig 2A, GE1 including a second fill metal layer Fig 2A, EL1 having the second conductive material wrapping and directly contacting the second gate dielectric layer Fig 2A, a top surface of the second fill metal layer extending above a topmost layer of the second plurality of semiconductor layers Fig 2A; wherein the first 
Whereas Zhang discloses a gate contact feature of a conductive material extending continuously to the second fill metal layer Fig 11. Lee and Zhang are analogous art because they are directed to semiconductor device with metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the connection of the gates and incorporate the teachings of Zhang to improve the interconnect of the structure. Lee and Zhang discloses all the limitations except for the second conductive material directly covering the sidewalls of the gate dielectric layer.
Whereas Seo discloses a second gate electrode including a second fill metal layer having the second conductive material wrapping the second gate dielectric layer, and directly contacting and fully covering sidewalls of the second gate dielectric layer ¶0106 and 0108 Fig 23. Lee and Seo are analogous art because they are directed to semiconductor device with gate all around arrangement and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the gate layers and incorporate the teachings of Seo to as a .

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2020/0035678) and Zhang (CN Publication No. 205355053-U-see attached document with translation for citation purposes) and Seo et al (US Publication No. 2020/0287020) and in further view of Suh et al (US Publication No. 2019/0081152).
Regarding claim 2, Lee discloses the first plurality of semiconductor layers contact an n-type doped source feature and an n- type doped drain feature ¶0039; the second plurality of semiconductor layers contact a p-type doped source feature and a p-type doped drain feature ¶0038. Lee discloses all the limitations except for the type of second conductive material and its properties. Whereas Suh discloses a second conductive material has a work function equal to or higher than about 4.7 eV ¶0070 and 0083. Lee and Suh are analogous art because they are directed to GAA device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the conductive material and incorporate Ruthenium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

	Regarding claim 4, Lee discloses wherein the work function metal layer includes one of titanium (Ti), aluminum (Al), tantalum (Ta), titanium aluminum (TiAl), titanium aluminum nitride (TiAlN), tantalum carbide (TaC), tantalum carbide nitride (TaCN), tantalum silicon nitride (TaSiN) ¶0054.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2020/0035678) and Zhang (CN Publication No. 205355053-U-see attached document with translation for citation purposes),Seo et al (US Publication No. 2020/0287020) and Suh et al (US Publication No. 2019/0081152) and in further view of Radosavljevic et al (US Publication No. 2013/0270512). 

In re Leshin, 125 USPQ 416 (1960).
Regarding claim 6, Suh discloses wherein the second conductive material includes Ru ¶0083. it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the conductive material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 7, Lee discloses the second plurality of semiconductor layers each extends in a first direction, and each has a first lateral dimension measured in a second direction that is perpendicular to the first direction; each of the second plurality of semiconductor layers is disposed over one another in a third direction that is orthogonal to a plane defined by the first direction and the second direction; a first portion of the second gate dielectric layer interposes between adjacent layers of the second plurality of semiconductor layers in the third direction; and the second fill metal layer directly contacts a second portion of the second gate dielectric layer and extends horizontally and continuously from a first sidewall of the second portion to a second sidewall of the second portion Fig 2A-2B.
	
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2020/0035678) in view of Ando et al (US Patent No. 10,879,308), Zhang (CN Publication No. 205355053-U-see attached document with translation for citation purposes) and Seo et al (US Publication No. 2020/0287020).
Regarding claim 9, Lee discloses an Integrated Circuit (IC) device, comprising: a semiconductor substrate Fig 2A-2B, 100 having a first active region and a second  Fig 2A-2B; a first source feature and a first drain feature disposed on the first active region Fig 9, and a second source feature and a second drain feature disposed on the second active region Fig 9; a first plurality of semiconductor layers interposing the first source feature and the first drain feature Fig 2A-2B, Fig 9, and a second plurality of semiconductor layers interposing the second source feature and the second drain feature Fig 2A-2B, Fig 9; a first gate dielectric layer Fig 2A-2B, GI circumferentially wrapping each of the first plurality of semiconductor layers and a second gate dielectric layer Fig 2A-2B, GI circumferentially wrapping each of the second plurality of semiconductor layers; a first gate electrode Fig 2B, GE4 including a first conductive layer circumferentially wrapping and directly contacting the first gate dielectric layer; a second gate electrode Fig 2B, GE1 that includes a work function metal layer circumferentially wrapping each of the second gate dielectric layer and a second conductive layer circumferentially wrapping and directly contacting the work function metal layer Fig 2A-2B, Fig 9; wherein the first plurality of semiconductor layers include a compressive stress asserted by the first conductive layer Fig 2A-2B, Fig 9. Lee disclose all the limitations except for the interconnection. 
Whereas Ando discloses  a first gate contact feature over and directly contacting the first gate electrode; and a second gate contact feature over and directly contacting the second gate electrode Fig 2. Lee and Ando are analogous art because they are directed to GAA device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the connection of the gates and 
Whereas Zhang discloses a gate contact feature of a conductive material extending continuously to the second fill metal layer Fig 11 and the gate electrode and the gate contact feature are of the same metal material (Page 5-6). Lee and Zhang are analogous art because they are directed to semiconductor device with metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Lee and Zhang discloses all the limitations except for the second conductive material directly covering the sidewalls of the gate dielectric layer.
Whereas Seo discloses a first gate electrode including a first conductive layer wrapping the first gate dielectric layer, and directly contacting and fully covering sidewalls of the first gate dielectric layer, a top surface of the first conductive layer extending above a topmost layer of the second plurality of semiconductor layers ¶0106 and 0108 Fig 23. Lee and Seo are analogous art because they are directed to semiconductor device with gate all around arrangement and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one 
Regarding claim 10, Lee discloses wherein the work function metal layer has a first sidewall and a second sidewall opposite the first sidewall; the second gate dielectric layer has a third sidewall and a fourth sidewall opposite the third sidewall Fig 2A-2B; wherein an upper portion of the first conductive layer extends horizontally and continuously from the first sidewall to the second sidewall Fig 2A-2B; and wherein an upper portion of the second conductive layer extends horizontally and continuously from the third sidewall to the fourth sidewall Fig 2A-2B.

Claims 11-13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2020/0035678) in view of Ando et al (US Patent No. 10,879,308), Zhang (CN Publication No. 205355053-U-see attached document with translation for citation purposes) and Seo et al (US Publication No. 2020/0287020) and in further view of Suh et al (US Publication No. 2019/0081152).
Regarding claim 11, Lee discloses the second conductive layer includes the first metal material ¶0038-0039, 0051-0060. Lee discloses all the limitations except for the type of material used. Whereas Suh discloses the first conductive layer includes a first metal material, wherein the first metal material has a work function equal to or higher than about 4.7 eV, and wherein the second conductive layer includes the first metal material ¶0070. Therefore it would have been obvious to one having ordinary skill of the 
Regarding claim 12, Suh discloses all the limitations except for the specific range of compressive stress. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the range of compressive stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 13, Suh discloses wherein the first metal material includes one of ruthenium (Ru), iridium (Ir), osmium (Os), rhodium (Rh) ¶0035, 0070, 0083.
Regarding claim 21, Suh discloses wherein the metal material is Ru ¶0083.

Allowable Subject Matter
Claims 14-20 are allowed over the prior art of record.
After further search and consideration of Applicant’s response filed on April 19, 2021, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “forming a fill metal layer on and directly contacting the gate dielectric layer in the first region, and the fill metal layer on and directly contacting the work function metal layer in the second region, by a deposition process at an elevated temperature sufficient to generate a compressive stress asserted by the fill metal layer on  the first plurality of suspended semiconductor layers when cooled down, and wherein the fill metal layer includes a first metal material selected from ruthenium (Ru), iridium (Ir), osmium (Os), and rhodium (Rh)”, as recited in independent claim 14.
Claims 15-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations prompted examiner to introduce new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811